
	

114 HR 4445 IH: Truth in Advertising Act of 2016
U.S. House of Representatives
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4445
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2016
			Ms. Ros-Lehtinen (for herself, Mrs. Capps, Mr. Deutch, Mr. Takano, Mr. Ellison, Mr. Lewis, Ms. Kaptur, Mr. McGovern, Mr. Hastings, Mr. Cartwright, and Mr. Gallego) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the Federal Trade Commission to submit to Congress a report on the consumer harm arising
			 from the use, in advertisements and other media for the promotion of
			 commercial products and services, of images that have been altered to
			 materially change the appearance and physical characteristics of the faces
			 and bodies of the individuals depicted.
	
	
 1.Short titleThis Act may be cited as the Truth in Advertising Act of 2016. 2.FindingsCongress finds the following:
 (1)Advertisers regularly alter images used in print and electronic media to sell products and services, materially changing the appearance and physical characteristics of models’ faces and bodies, including by altering the models’ size, proportions, shape, and skin color and removing signs of ageing.
 (2)Such altered images can create distorted and unrealistic expectations and understandings of appropriate and healthy weight and body image.
 (3)Decades of academic evidence links exposure to such altered images with emotional, mental, and physical health issues including depression, anxiety, and eating disorders, especially among children and teenagers.
 (4)In 2011, the American Medical Association adopted a policy encouraging advertising associations to work with public and private sector organizations concerned with child and adolescent health to develop guidelines for advertisements, especially those appearing in teen-oriented publications, that would discourage the altering of photographs in a manner that could promote unrealistic expectations of appropriate body image.
 (5)Despite the shift in modern advertising to rely primarily on imagery, the Federal Trade Commission continues to focus on linguistic elements of advertising, even as some advertisers use unfair or deceptive images to promote their products to consumers.
 (6)The Federal Trade Commission has not made any significant revisions to its policies for identifying unfair or deceptive visual imagery in advertisements since at least 1983, well before the digital revolution in modern advertising.
			3.Report by Federal Trade Commission
 (a)In generalNot later than 18 months after the date of the enactment of this Act, the Federal Trade Commission shall submit to Congress a report that contains—
 (1)an assessment of the prevalence, in advertisements and other media for the promotion of commercial products and services in the United States, of images that have been altered to materially change the appearance and physical characteristics of the faces and bodies of the individuals depicted;
 (2)an evaluation of the degree to which the use of such altered images in advertisements and other media for the promotion of commercial products and services may constitute an unfair or deceptive act or practice (within the meaning of section 5(a)(1) of the Federal Trade Commission Act (15 U.S.C. 45(a)(1)));
 (3)clear guidelines for advertisers regarding how the Commission determines whether the use of such altered images in advertisements and other media for the promotion of commercial products and services constitutes an unfair or deceptive act or practice; and
 (4)recommendations reflecting a consensus of the stakeholders and experts described in subsection (b) to reduce the consumer harm arising from the use of such altered images in advertisements and other media for the promotion of commercial products and services.
 (b)Input of external stakeholders and expertsIn preparing the report required by subsection (a), the Federal Trade Commission shall solicit input from external stakeholders and experts on the data and recommendations required to be included in such report. The Commission, in consultation with the Director of the National Institute of Mental Health and the heads of other appropriate Federal agencies, shall ensure that input is obtained from an appropriate number of stakeholders and experts and, to the extent practicable, from stakeholders and experts that are geographically and culturally diverse and that include stakeholders and experts from the physical and mental health, business, consumer advocacy, and advertising industry communities.
			
